DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 8-11, 15-18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Coster et al. US2015/0163104 in view of Rhodes et al. US8819038 in view of Lugowski et al. US2018/0268474
Regarding claim 1, Coster teaches: A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a (Coster see paragraph 0026 0048 processor executing program code of a node for a communication network in non-transitory computer storage medium, central node maintains a master sketch which reads on a data sketch)
Obtaining, by a propagator node, a data sketch, synchronization by a local node (Coster see paragraph 0038 0049 0056 sketch stored in central node where central node reads on propagator node. Updating of data sketches done by local nodes and central node to distribute updated data to local nodes)
updating , by the propagator node, the data sketch based on the obtained local data sketch; (Coster see paragraph 0038 0048 0056 local nodes send area sketches to central node and central node uses area sketches to update the master sketch and central node to distribute updated data to local nodes)
propogating, by the propagator node to the local node (Coster see paragraph 0038 central node to distribute updated data to local nodes)
Coster does not distinctly disclose: providing a response to a query
obtaining in response to a synchronization parameter being set to a first value, a local data sketch generated based on an online data stream wherein first value indicates that the local data sketch is ready to be propagated to a data sketch
data sketch to provide a summary of the online data stream
setting the synchronization parameter to a second value that is different than the first value

generating a response to a query based on the updated data sketch
However, Rhodes teaches: providing a response to a query (Rhodes see col 10 lines 55-60 sketches to be stored in database and later queried)
obtaining in response to a synchronization parameter being set to a first value, a local data sketch generated based on an online data stream (Rhodes see col 4 lines 20-50 col 6 lines 25-41 data stream of big data from which sketches are generated and fixed size sketch having a predefined size collecting data where measure used to determine data collected in sketch such as predefined size reads on parameter to a first value)
data sketch to provide a summary of the online data stream (Rhodes see col. 4 lines 20-50 data stream of big data from which sketches are generated are representative of aspects that used of big data)
the synchronization parameter having the second value to cause the local node to update an attribute associated with the local sketch for processing subsequent data from the online data stream (Rhodes see col 4 lines 20-50 col. 8 lines 64-67 col. 9 lines 1-8 data stream of big data from which sketches are generated ,converting fixed size sketch to theta sketch by removing max and min values and storing threshold values in metadata. Using threshold values reads on second value, storing thresholds as metadata reads on update an attribute)
generating a response to a query based on the updated data sketch.  (Rhodes see col 10 lines 55-60 sketches to be stored in database and later queried)
 a system of organizing data using sketches as taught by Coster to include a system of applying transformations and thresholds to sketches as taught by Rhodes for the predictable result of more efficiently organizing data.
Coster as modified by Rhodes does not distinctly disclose: wherein first value indicates that the local data sketch is ready to be propagated to a data sketch
	However, Lugowski teaches: wherein first value indicates that the local data sketch is ready to be propagated to a data sketch (Lugowski see paragraphs 0031 0057 having periodic or scheduled times to transmit local sketch update which then updates the global sketch and global sketch can for example by updates once per minute)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of organizing data using sketches as taught by Coster to include a system of periodically updating sketches as taught by Lugowski for the predictable result of more efficiently organizing data.

Regarding claim 2, Coster as modified further teaches: repeating the steps of obtaining, updating, and setting, in response to the synchronization parameter being propagated.  (Coster see paragraph 0056 this process of updating master sketch by using updated area sketches is iterated continuously)

Regading claim 3, Coster as modified further teaches: wherein the step of updating further comprises: 
(Coster see paragraph 0055 updated version of sketch by merging sketches from local nodes such as summation of matrices where summation of matrices reads on merge until a stopping condition is satisfied)
data sketch is a theta sketch, theta sketch (Rhodes see col 7 lines 5-23 theta sketch)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of organizing data using sketches as taught by Coster to include a system of applying transformations and thresholds to sketches as taught by Rhodes for the predictable result of more efficiently organizing data.

Regading claim 4, Coster as modified further teaches: wherein the first value is zero and the second value corresponds to a threshold associated with the theta sketch.  (Rhodes see col 6 lines 7-41 col. 8 lines 64-67 col. 9 lines 1-8 fixed size sketch to have a minimum value of 0.0 and converted to theta sketch using thresholds)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of organizing data using sketches as taught by Coster to include a system of applying transformations and thresholds to sketches as taught by Rhodes for the predictable result of more efficiently organizing data.

Regarding claims 8-11, 15-18, note the rejection of claims 1-4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 5, 12, 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Coster et al. US2015/0163104 in view of Rhodes et al. US8819038 and in view of Sharon et al. US2013/0031440
	Regarding claim 5, Coster as modified further teaches: a number of data elements included in the theta sketch to the threshold associated with the theta sketch.  
(Rhodes see col 7 lines 5-23 col. 11 lines 62-67 col 12 lines 1-6 thresholds associated with theta sketch K representing number of values in a sketch and K’ specifically for a theta sketch)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of organizing data using sketches as taught by Coster to include a system of applying transformations and thresholds to sketches as taught by Rhodes for the predictable result of more efficiently organizing data.
	Coster does not teach: wherein the generated response is computed as a ratio of a number of data elements to the threshold
	Sharon teaches: wherein the generated response is computed as a ratio of a number of data elements to the threshold (Sharon see paragraph 0121 determination of a matrix being dense based on a ratio of number of non-zero elements to total elements exceeding a threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of organizing data using sketches as taught by Coster to include applying a ratio to make a determination as taught by Sharon for the predictable result of more efficiently organizing data.
Regarding claims 12, 19, note the rejection of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 6, 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Coster et al. US2015/0163104 in view of Rhodes et al. US8819038 and in view of Khalil et al. US2019/0050465
Regarding claim 6, Coster as modified further teaches: wherein the data sketch is having multiple levels, each level being configured to hold a fixed number of data elements (Coster see paragraph 0044 sketches to be represented by matrix of m columns and d rows which reads on multiple levels and fixed number of data elements)
Coster does not teach: a quantile sketch, the quantile sketch being an array
	Khalil teaches: a quantile sketch, the quantile sketch being an array (Khalil see paragraphs 0071 0072 quantile sketch array)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of organizing data using sketches as taught by Coster to include a quantile sketch array as taught by Khalil for the predictable result of more efficiently organizing data.
	Regarding claim 13, see rejection of claim 6
Claim(s) 7, 14, and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Coster et al. US2015/0163104 in view of Rhodes et al. US8819038 and in view of Khalil et al. US2019/0050465 in view Kirshenbaum et al. US2018/0039661
Regarding claim 7, Coster as modified further teaches: generating, in accordance with the quantile sketch, a sorted array of data elements based on a first criterion; (Khalil see paragraph 0019 0071 quantile sketch array to represent feature values of each class providing fixed size space representation where feature values read on data elements and fixed size reads on first criterion)
generating a weights array associated with the sorted array; (Khalil see paragraph 0075 weight matrices in quantile sketch array)
Coster does not teach: identifying an index location of the weights array based on a second criterion; 
providing the data element located at the index location in the sorted array as the response to the query
Kirshenbaum teaches: identifying an index location of the weights array based on a second criterion; (Kirshenbaum see paragraph 0033 weighted arrays stored in index using a trie where using a trie reads on second criterion)
providing the data element located at the index location in the sorted array as the response to the query (Kirshenbaum see paragraph 0054-0058 constructing a three dimensional field results array with index in response to query and returning appropriate records)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of organizing data using sketches as taught by Coster to include indexing weighted arrays as taught by Kirshenbaum for the predictable result of more efficiently organizing data.
Regarding claims 14 and 20, note the rejection of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Response to Arguments and Remkars
	Examiner encourages applicant to contact examiner regarding conducting an interview to make sure that examiner and applicant are on the same page with respect to claim interpretation.

	Applicant’s argument: Claims should not be rejected under 101 for being an abstract idea.
	Examiner’s response: Applicant’s response is persuasive and 101 rejection is withdrawn.

Applicant’s argument: Prior art of record does not teach newly amended claims
Examiner’s response: Applicant’s argument is moot as newly amended claims require new art. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/ALLEN S LIN/Examiner, Art Unit 2153